Citation Nr: 0943992	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as retinopathy, to include as secondary to the 
service-connected type 2 diabetes mellitus.  

2.  Entitlement to service connection for a kidney disorder, 
claimed as nephropathy, to include as secondary to the 
service-connected type 2 diabetes mellitus.  

3.  Entitlement to service connection for a claimed heart 
disorder, to include as due to asbestos exposure or as 
secondary to the service-connected type 2 diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2007.  A transcript 
of the hearing has been associated with the claims file.  

In March 2009, the Board remanded the present issues to the 
RO for additional evidentiary development.  

In the March 2009 decision, the Board also remanded the claim 
of service connection for peripheral neuropathy of the 
bilateral lower extremities claimed as proximately due to the 
service-connected type 2 diabetes mellitus.  In a July 2009 
rating decision, the RO granted service connection and 
assigned separate 10 percent evaluations for peripheral 
neuropathy of the right and left lower extremities effective 
on August 1, 2003.  

The Veteran did not file a second Notice of Disagreement 
(NOD) following the July 2009 rating decision.  Therefore, 
the issues of the effective date and the disability rating 
assigned to the service-connected peripheral neuropathy of 
the right and left lower extremities are not presently before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (explaining that where a claim of service connection is 
granted during the pendency of an appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review concerning the compensation level or the 
effective date assigned for the disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is not shown to have a chronic acquired eye 
or kidney condition that was caused or aggravated by the 
service-connected diabetes mellitus.  

3.  The currently demonstrated heart disability manifested by 
ischemic heart disease is shown as likely as not to be 
proximately caused by the service-connected diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a current eye disability that 
is proximately due to, the result of, or aggravated by the 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).  

2.  The Veteran does not have a current kidney disability 
that is proximately due to, the result of, or aggravated by 
the service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by ischemic heart disease is 
proximately due to or the result of his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VCAA and its implementing regulations define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required as to the claim of service 
connection for a heart disorder.  

In this regard, the Board notes that in the March 2009 remand 
the RO was instructed to afford the Veteran a VA examination 
to determine whether he currently has a heart disorder as 
likely as not due to claimed in-service asbestos exposure.  

On remand, the RO provided the Veteran a VA examination, but 
the VA examiner did not address the relationship between the 
Veteran's claimed heart disabilities and in-service asbestos 
exposure.  

Nonetheless, the Board finds in light of the favorable 
disposition below that the RO/AMC's actions are in 
substantial compliance with the March 2009 remand directives 
and that further remand would only impose additional burdens 
on VA with no benefit flowing to the Veteran.  See Stegall v. 
West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

With regard to his claims of service connection for an eye 
and kidney disorder, the RO sent the Veteran a letter in 
January 2005 advising him that to establish entitlement to 
secondary service connection, the evidence must show a 
current mental or physical disability in addition to the 
service-connected disability, and that the service-connected 
disability either caused or aggravated the additional 
disability.  

The January 2005 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that he must provide enough information 
about the records to allow VA to request them, and that it 
was his responsibility to make sure VA received the records.  

The RO also sent the Veteran a letter in March 206 advising 
him of the five Dingess elements, to specifically include 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

In light of these notice letters, the Board finds that the 
Veteran has received notice of the elements required to 
support his claims for service connection, and what evidence, 
if any, will be obtained by the Veteran, and what evidence, 
if any, will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

Although the Veteran has not identified or demonstrated that 
any potential errors are prejudicial, the Board finds that 
any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim herein 
decided.  

First, the Veteran's service treatment record (STR) is on 
file.  In addition, the file includes medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  Neither the Veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded VA examinations in June 2009 
and July 2009 to determine whether his claimed disorders are 
due to the service-connected diabetes mellitus.  

The Board finds that the VA examinations are adequate 
because, as shown below, they were based upon consideration 
of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe 
the claimed disabilities in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)).  

The Board accordingly finds no reason to remand for further 
examination.  

Also, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument in 
support of his claim.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board further finds that there has been substantial 
compliance with its March 2009 remand instructions with 
regard to the issues of service connection for an eye 
disorder and a kidney disorder.  

In pertinent part, the remand instructions directed the 
AMC/RO to schedule the Veteran for a VA examination to 
determine whether he has an eye and/or kidney that is at 
least as likely as not proximately due to his service-
connected diabetes mellitus.  

As indicated, the Veteran was provided such VA examinations 
in June and July 2009.  Accordingly, further remand is not 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008) (finding substantial compliance where an opinion was 
provided by a neurologist as opposed to an internal medicine 
specialist requested by the Board); Dyment v. West, 13 Vet. 
App. 141 (1999).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the appeal.  


II.  Analysis

The Veteran is contending that service connection is 
warranted for claimed eye, kidney and heart conditions, to 
include as secondary to the service-connected type 2 diabetes 
mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  

In making its determination, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

By way of history, the Board notes that the Veteran was 
clinically diagnosed with diabetes mellitus in January 2001.  
The Board granted service connection for diabetes mellitus in 
March 2009 as presumptively due to Agent Orange exposure 
during the Veteran's active service in the Republic in 
Vietnam.  

More recently, the Veteran submitted a July 2009 statement 
from a private (non-VA) physician, Dr. GLD, who wrote that 
the Veteran had a lipid profile and fasting blood sugar of 
124 on January 30, 1989.  The Veteran was also found to be 
dyslipidemic at that time.  

Although a diagnosis was not recorded in the chart, there is 
no question "in my mind" that by today's medical knowledge, 
the metabolic complex of insulin resistance, metabolic 
syndrome, and diabetes mellitus was at work on or possibly 
prior to that date.  

In an August 2009 letter, the Veteran explained that this 
opinion was provided by his primary doctor.  The Veteran also 
asserted that the doctor's opinion establishes that he was 
suffering from diabetes mellitus as far back as 1989.  


Service Connection for an Eye Disorder

During his January 2007 Board hearing, the Veteran testified 
that he is presently diagnosed with retinopathy and decreased 
visual acuity due to diabetes mellitus.  

A careful review of the evidence of record, however, shows 
that the Veteran is not diagnosed with an acquired eye 
disorder shown by the competence evidence to be secondary to 
the service-connected diabetes mellitus.  

The pertinent medical evidence includes VA eye clinic 
consultation notes from June 2008 and June 2009, showing that 
the Veteran was diagnosed with 20/20 visual acuity both eyes; 
diabetes mellitus without retinopathy in either eye; early 
cataracts both eyes, not visually significant; a history of 
intermittently high ocular pressure; mild blepharitis both 
eyes; and amiodarone usage with whorl keratopathy both eyes.  

With regard to the etiology of the diagnosed eye disorders, 
the Veteran underwent a VA eye examination in June 2009.  The 
VA examiner reviewed the claims file and noted the Veteran's 
history of mild cataracts with 20/20 visual acuity in both 
eyes and diabetes without diabetic retinopathy.  

The VA examiner also performed an extensive clinical 
examination of the eyes.  Then, based on the results of the 
examination, the VA examiner diagnosed diabetes without 
retinopathy; trace age-related nuclear sclerosis cataracts, 
not related to diabetes mellitus; no effects on the Veteran's 
usual daily activities.  

The Veteran also underwent a VA diabetes examination in July 
2009, during which he complained of a progressive loss of 
vision.  The examiner diagnosed visual impairment/decreased 
visual acuity, and opined that the disorder was not a 
complication of diabetes, because it was a long-term problem.  
The VA examiner also stated that the disorder was not 
worsened or increased by the Veteran's diabetes.  

The Board finds that the VA examiners' uncontroverted 
conclusions are the most probative evidence regarding the 
etiological relationship between the Veteran's current eye 
disorders and diabetes mellitus.  

First, the examiners based their opinions on a factual 
premise shown to be consistent with the remaining evidence of 
record.  Further, the examiners stated clear opinions in 
unequivocal language.  Accordingly, the VA examiners' 
opinions carry significant probative weight.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 303-304 (2008) (holding 
that a medical opinion that is a factually accurate, fully 
articulated, and based on sound reasoning carries significant 
weight).  

The Board notes that to the extent the private physician in 
his July 2009 letter opined that in his opinion the Veteran's 
diabetes mellitus was clinically present earlier than January 
1989, the physician's opinion did not relate a diagnosed eye 
disorder to the diabetes mellitus.  

The Board has carefully considered the Veteran's lay 
assertions that he is diagnosed with an eye disability 
secondary to the service-connected diabetes mellitus.  
Although he is competent to describe his current 
symptomatology, the medical evidence, as shown, is against 
his claim.  

First, there is no medical evidence showing that he is in 
fact diagnosed with diabetic retinopathy.  Further, the 
etiological relationship between his diagnosed eye disorders 
and diabetes mellitus is not the type of medical question for 
which lay evidence is competent evidence.  

Finally, the Veteran has not identified a contemporaneous 
medical opinion relating his eye disorders to his diabetes 
mellitus, and the record contains no contemporaneous 
descriptions supporting a later medical professional's 
diagnosis or etiology opinion.

Accordingly, the Veteran's lay statements do not constitute 
competent medical evidence supporting his claim.  See 
Jandreau, 492 F.3d at 1376-77; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In conclusion, the weight of the competent evidence 
demonstrates that the Veteran is not currently diagnosed with 
an eye disorder proximately due to or aggravated by the 
service-connected diabetes mellitus.  Accordingly, the claim 
must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

  
Service Connection for a Kidney Disorder

During his January 2007 Board hearing, the Veteran also 
testified that he was presently diagnosed with nephropathy.  
He also reported having kidney stones twice in the past.  His 
current symptoms involved urinary frequency for which he took 
medication; he was told the disorder was caused by his 
diabetes.  

The pertinent medical evidence includes private treatment 
notes from January 2001 indicating that the Veteran had a 
history of kidney stone removal.  

A private, September 2003 treatment note also shows that the 
Veteran complained of chronic frequent voiding day and night.  
There was no diagnosis of a kidney disorder.  

In connection with his present claim, the Veteran underwent a 
VA examination in July 2009.  The examiner reviewed the 
claims file and noted the Veteran's pertinent medical history 
to include erectile dysfunction and renal insufficiency since 
2002.  

The Veteran denied having symptoms of diabetic nephropathy, 
but endorsed symptoms of erectile dysfunction.  He also 
complained of lethargy, weakness, and fatigue, plus lower 
abdominal/pelvic pain.  

The Veteran also endorsed frequent daytime voiding with an 
interval of greater than 3 hours and voiding 3 times per 
night, plus dribbling.  He denied urgency, hesitancy, weak or 
intermittent stream, dysuria, straining, hematuria, urine 
retention, urethral discharge, renal colic, urinary leakage, 
obstructive voiding, renal dysfunction/failure, acute 
nephritis, and hydronephrosis.  

The VA examiner further reviewed laboratory results showing 
BUN 25 and creatinine 1.32.  Then, based on the results of 
the examination, the VA examiner diagnosed erectile 
dysfunction and renal insufficiency.  

With regard to the etiology of the erectile dysfunction, the 
examiner noted "most likely etiology other cause, unknown."  
With regard to the etiology of the renal insufficiency, the 
examiner opined that the disorder is not as likely as not due 
to the Veteran's diabetes mellitus because his microalbumin 
was not elevated, which is the most sensitive indicator of 
renal dysfunction due to diabetes mellitus.  

The Board finds that the VA examiner's uncontroverted 
conclusion is the most probative evidence regarding the 
etiological relationship between the Veteran's current eye 
disorders and his diagnosed renal insufficiency.  First, the 
examiner based her opinion on a factual premise shown to be 
consistent with the remaining evidence of record.  

Further, the examiner stated a clear opinion in unequivocal 
language, and she supported her opinion with well-reasoned 
analysis.  

Accordingly, the VA examiner's opinion carries significant 
probative weight.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 303-304 (2008) (holding that a medical opinion that 
is a factually accurate, fully articulated, and based on 
sound reasoning carries significant weight).  

The Board notes that, to the extent the private physician in 
his July 2009 letter opined that in his opinion the Veteran's 
diabetes mellitus was clinically present earlier than January 
1989, the physician's opinion did not relate a kidney 
disorder to the diabetes mellitus.  

The Board has carefully considered the Veteran's lay 
assertions that he is diagnosed with a kidney disability 
secondary to the service-connected diabetes mellitus.  The 
Veteran as a layperson is competent to describe his current 
symptomatology of voiding frequency.  See Espiritu, 2 Vet. 
App. at 494-95; Davidson, 581 F.3d at 1316.  

The medical evidence, however, weighs against his assertions.  
First, there is medical evidence revealing a diagnosis of 
diabetic retinopathy.  Further, the etiological relationship 
between renal insufficiency and diabetes mellitus is not the 
type of medical question for which lay evidence is competent 
evidence.  

Finally, the Veteran has not identified a contemporaneous 
medical opinion relating his renal insufficiency to his 
diabetes mellitus, and the record contains no contemporaneous 
descriptions supporting a later medical professional's 
diagnosis or etiology opinion.  

Accordingly, the Veteran's lay statements do not constitute 
competent medical evidence supporting his claim.  See id.  

In conclusion, the weight of the competent evidence 
demonstrates that the Veteran is not currently diagnosed with 
a kidney disorder proximately due to or aggravated by the 
service-connected diabetes mellitus.  Accordingly, the claim 
must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Service Connection for a Heart Disorder

The Veteran is also contending that he is diagnosed with a 
heart disorder proximately due to his service-connected 
diabetes mellitus.  

The medical evidence shows that the Veteran presented at a 
private medical center for treatment in January 2001 with 
complaints of palpitations.  An electrocardiogram (ECG) was 
performed, and a consultation note indicates that the 
Veteran's medical history included diabetes on glucophage and 
glucosamine and a history of hyperlipidemia.  

The Veteran reported recurrent palpitations associated with 
rapid heart beating for several years.  The diagnosis was 
that of recurrent supraventricular and ventricular 
arrhythmias and diabetes mellitus.  

On discharge, the final diagnosis was recurrent paroxysmal 
supraventricular tachycardia (SVT)-AV nodal reentry 
tachycardia; successful radiofrequency modification of the 
slow AV nodal pathway; mild coronary atherosclerosis; normal 
left ventricular systolic function; history of exercise-
induced ventricular ectopy; diabetes mellitus; 
hyperlipidemia; and history of nephrolithiasis.  The hospital 
course was noted to include cardiac catheterization with 
further testing and successful radiofrequency modification.  

The Veteran then underwent further treatment related to his 
heart disorders in February 2001.  A February 2001, private 
health center note shows a diagnosis of diabetes mellitus and 
arteriosclerotic heart disease ("ASHD") status post 
electrophysiologic ablation of accessory conduction pathway.  

Then, in March 2002, the Veteran underwent a stress ECG, 
which revealed mild left ventricular hypertrophy, but no 
evidence of infarct and no suggestion of ischemia.  The 
impression was that of a normal stress ECG.  

In an August 2003 treatment report, the Veteran's private 
physician noted that the Veteran denied any cardiac symptoms.  
The physician's impression was SVT, adult-onset diabetes 
mellitus, "possibly associated with heart" and 
hyperlipidemia.  

The same physician wrote a letter in September 2003 noting 
that he had been following the Veteran for SVT for several 
years with diabetes mellitus preceding the SVT.  The 
physician also explained that although he knew of no studies 
drawing a direct correlation between diabetes and 
dysrhythmia, it "certainly [was] possible" that diabetes 
could affected one's conduction system.  

Similarly, a different private physician wrote a letter in 
October 2003 explaining that the Veteran had hyperlipidemia 
and hypertriglyceridemia, both of which "[might] be" 
directly related to his diabetes.  

The remaining medical evidence shows that the Veteran 
underwent ongoing treatment for complaints related to his 
heart disorders.  For instance, a March 2004 private 
treatment note shows a diagnosis of hyperlipidemia and 
arteriosclerotic heart disease with episodic SVT and 
palpitation.

An April 2005, private stress test revealed that the Veteran 
had a known history of coronary disease with cardiac risk 
factors including male gender, hyperlipidemia, and diabetes 
mellitus.  His current symptoms included chest pain.  The 
impression of the test was that of normal myocardial 
perfusion imaging; abnormal left ventricular systolic 
function with regional wall motion abnormalities.  

In an April 2005 follow-up note, a physician noted that 
cardiolite showed no ischemia or infarction.  

More recently, in September 2008, the Veteran was admitted 
for a private electrophysiology (EP) study with induction.  
The report notes that the Veteran's history involved ischemic 
heart disease, mild reduction in overall left ventricular 
systolic function, frequent premature ventricular 
contractions (PVCs), and runs of nonsustained ventricular 
tachycardia.  

Based on the results of a 12-lead ECG and the 
electrophysiology study, it was determined that the Veteran 
had ischemic heart disease, mild left ventricular systolic 
dysfunction, and no inducible sustained monomorphic 
ventricular arrhythmias.  

In February 2009, the Veteran also underwent a private 
cardiology consultation, which shows a diagnosis of 
palpitations, ventricular tachycardia ("V-tach"), and 
cardiomyopathy; a 12-lead ECG was essentially normal.  It was 
also noted that a February 2008 private cardiac 
catheterization/coronary angiography showed mild diffuse 
coronary artery plaquing without any significant functional 
stenosis; there was also mild diminishment of LV function.  

Shortly thereafter, in March 19, 2009, the Veteran underwent 
a consultation in a VA cardiology clinic.  The Veteran's 
pertinent medical history was thoroughly reviewed and noted 
to include a history of mild coronary atherosclerosis by 
cardiac catheterization.  

A physical examination was also performed, and the Veteran 
underwent a ECG.  The assessment was that of history of 
ventricular ectopy and symptomatic nonsustained ventricular 
tachycardia; history of mild coronary disease; normal left 
ventricular systolic function; moderate left atrial 
enlargement; history of mild mitral insufficiency; history of 
mild-to-moderate aortic insufficiency; diabetes mellitus; 
osteoarthritis; and status post previous radiofrequency 
ablation of common variety AV nodal reentry SVT.  

In June 2009 the Veteran underwent a stress test at the VA 
cardiology clinic.  An administrative note indicates that the 
stress test revealed no definite evidence of ischemia.  The 
stress test report, however, indicates that the test was 
inconclusive as it was limited by the Veteran's hip pain.   

In July 2009, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted a history of SVT 
beginning in 2001 with ablation and a concurrent diagnosis of 
diabetes mellitus.  The examiner also noted the history of 
two cardiac catheterizations in 2007 and 2008, plus numerous 
admissions for non-cardiac chest pain throughout 2008 and 
2009.  There was also a questionable history of myocardial 
infarction and one episode of congestive heart failure in 
2008.  The Veteran's current complaints consisted of weekly 
angina, weekly dizziness, and shortness of breath on mild 
exertion.  

The VA examiner also performed a physical examination and 
cardiac examination, which revealed absent jugular venous 
distention (JVD) and murmur, click, and pericardial rub; a 
stress test was also performed.  

Then, based on the results of the examination, the VA 
examiner diagnosed SVT with significant and severe effects on 
the Veteran's occupation and daily activities.  With regard 
to the etiology of the disorder, the examiner opined that SVT 
was not as likely as not due to diabetes mellitus because the 
two disorders were diagnosed at the same time, which meant 
there was no time past to develop "DS."  Plus, the Veteran 
had no coronary artery disease (CAD) on cardiac 
catheterization.  Although diabetes could eventually cause 
CAD, the examiner explained, diabetes mellitus does not 
usually cause tachy-arrythmias.

Based upon a review of this record, the Board finds that by 
extending the benefit of the doubt to the Veteran, service 
connection is warranted for a heart disorder currently 
manifested by ischemic heart disease proximately due to the 
service-connected diabetes mellitus.  

As shown, the Veteran was diagnosed with mild coronary 
atherosclerosis in January 2001.  Although a stress ECG in 
March 2002 revealed no evidence of ischemia, the disorder was 
definitively diagnosed in September 2008.  There was no 
definitive evidence of ischemic heart disease upon stress 
test in July 2009, but the test was found to be inconclusive.  

Further, the weight of the medical evidence establishes that 
the ischemic heart disease is at least as likely as not 
proximately due to the service-connected diabetes mellitus.  

Two private physicians, in September 2003 and October 2003 
respectively, provided opinions indicating that the Veteran's 
diabetes mellitus is related to his heart disorders.  They 
opined that it is "possible" and that there "may be" a 
relationship between the Veteran's diabetes and his heart 
disorders.  This type of opinion stated in equivocal and 
speculative language limits the probative value of the 
physicians' conclusions.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998).  

Nonetheless, their opinions provide some support for the 
Veteran's claim.  Plus, the July 2009 VA examiner's opinion 
further supports the private physicians' opinions in that she 
explained that diabetes mellitus could cause coronary artery 
disease.  

In finding that the weight of the evidence supports a grant 
of service connection for a heart disorder manifested by 
ischemic heart disease, the Board also finds particularly 
important that the Secretary of Veterans Affairs recently 
announced that ischemic heart disease would be added 
(pursuant to the regulatory process) to the list of disorders 
for which presumptive service connection is warranted as a 
result of in-service exposure to an herbicide agent.  

As indicated, the present Veteran was previously service-
connected for diabetes mellitus as presumptively due to Agent 
Orange exposure in the Republic of Vietnam.  

With regard to the Veteran's current heart disorder 
manifested by SVT, the Board finds that service connection is 
not warranted.  The VA examiner opined that the disorder is 
not as likely as not due to the Veteran's diabetes mellitus, 
and the remaining medical evidence is consistent with the VA 
examiner's conclusion.  

Finally, to the extent that the Veteran asserted that service 
connection is warranted for a heart disorder as due to in-
service asbestos exposure, the issue is moot in light of the 
Board's finding that service connection is warranted for a 
heart disorder as proximately due to the service-connected 
diabetes mellitus.  

In any event, the Veteran's service treatment record provides 
no indication of asbestos exposure and there is no 
presumption that a veteran was exposed to asbestos in service 
by reason of having been on a ship.  Dymant v. West, 13 Vet. 
App. 141 (1999); aff'd, Dymant v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000 (April 13, 2000).  

Further, the record contains no evidence indicating that the 
Veteran has a current heart disorder associated with asbestos 
exposure, and there is accordingly no evidence of a nexus 
between such residuals and his active service.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Importantly, 
cardiovascular disorders are not the primary disabilities 
resulting from asbestos exposure.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C(9)(b).  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran's 
heart disorder manifested by ischemic heart disease is 
proximately due to the service-connected diabetes mellitus.  
See 38 C.F.R. § 3.310.  


ORDER

Service connection for an eye disorder claimed as secondary 
to the service-connected diabetes mellitus is denied.  

Service connection for a kidney disorder claimed as secondary 
to the service-connected diabetes mellitus is denied.  

Service connection for a heart disorder manifested by 
ischemic heart disease is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


